: IN THE UNITEDIS ENTE DISTRICT COURT
FOR TF, 1S TRICT OR MARYLAND

wee

UNITED STATES —-2020FEB27 PH HOt

   

Plaintiff mee GELICT
ERK'S OF Fide
Oe ALTHYORE
VS. Case No.: DKC-19-0541
BY. DEPUTY
CATHERINE PUGH
Defendant

ae ofc oi fe oko

Stipulation Regarding Return of Exhibits

The parties hereby STIPULATE that the below listed physical exhibits be returned to the

custody of and retained by counsel who offered them, pending appeal.

 

 

 

 

 

 

 

 

PLAINTIFF’S/GOVERNMENT’S DEFENDANT?’S EXHIBITS
EXHIBITS .
ALL
All Plaintiff s/Government’s exhibits _ All Defendant’s exhibits
returned: 2/27/2020 returned:

 

 

Received the above listed exhibits this date:

Counsel for Defendant(s):

 

 

 

 

 

 

 

 

Date: February 27, 2020

U:S. District Court (Rev. 5/2000) - Stipulation Regarding Return of Exhibits
